
	
		I
		112th CONGRESS
		1st Session
		H. R. 2417
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Barton of Texas
			 (for himself, Mr. Akin,
			 Mr. McClintock,
			 Mr. Flores,
			 Mr. Hultgren,
			 Mr. Turner,
			 Mr. Wolf, Mrs. Lummis, Mrs.
			 Capito, Mr. Scalise,
			 Mr. McKinley,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Mr. Goodlatte,
			 Mr. Poe of Texas, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal certain amendments to the Energy Policy and
		  Conservation Act with respect to lighting energy efficiency, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Better Use of Light Bulbs
			 Act.
		2.Lighting energy
			 efficiency
			(a)In
			 generalSections 321 and 322 of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140) are repealed.
			(b)ApplicationThe
			 Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) shall be applied
			 and administered as if sections 321 and 322 of the Energy Independence and
			 Security Act of 2007 (and the amendments made by those sections) had not been
			 enacted.
			3.Mercury-containing
			 lightingNo Federal, State, or
			 local requirement or standard regarding energy efficient lighting shall be
			 effective to the extent that the requirement or standard can be satisfied only
			 by installing or using lamps containing mercury.
		4.State
			 regulationNo State or local
			 regulation, or revision thereof, concerning the energy efficiency or energy use
			 of medium screw base general service incandescent lamps shall be
			 effective.
		5.DefinitionsIn this Act, the terms general service
			 incandescent lamp, lamp, and medium screw base
			 have the meanings given those terms pursuant to the Energy Policy and
			 Conservation Act (42 U.S.C. 6201 et seq.), as applied and administered pursuant
			 to section 2.
		
